          Case 3:20-cv-02731-VC Document 503 Filed 08/06/20 Page 1 of 2




DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-6967
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   NOTICE OF ERRATA REGARDING FEDERAL
                                               )   DEFENDANTS’ OPPOSITION TO
   v.                                          )   PLAINTIFFS’ MOTION FOR TEMPORARY
                                               )   RESTRAINING ORDER (ECF NO. 484)
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )
                                               )
                                               )




NOTICE OF ERRATA
No. 3:20-cv-02731-VC
          Case 3:20-cv-02731-VC Document 503 Filed 08/06/20 Page 2 of 2




       Federal Defendants respectfully submit this notice of errata regarding an inadvertently incorrect

statement in their opposition to Plaintiffs’ motion for temporary restraining order (ECF No. 484).

       In the Opposition, Federal Defendants stated that the Mesa Verde Detention Facility has not

accepted any new intakes since July 29, 2020. Id. at 1. This statement was inadvertently incorrect. Mesa

Verde accepted one detainee who was scheduled to arrive on July 29 and arrived shortly after midnight

(i.e., on July 30). Due to an oversight, the detainee originally was omitted on the list of July 30 arrivals

in Federal Defendants’ daily updates to Plaintiffs and the Court. The omission was detected and the

detainee was identified in Federal Defendants’ daily update of August 5, 2020. Federal Defendants

apologize to Plaintiffs and the Court for the error.



DATED: August 6, 2020                                  Respectfully submitted,
                                                       DAVID L. ANDERSON
                                                       United States Attorney

                                                       s/Shiwon Choe
                                                       SHIWON CHOE
                                                       Assistant United States Attorney

                                                       Attorneys for Federal Defendants




NOTICE OF ERRATA
No. 3:20-cv-02731-VC                                   1
